473 So. 2d 24 (1985)
Joe Andrew ROBERTSON, Appellant,
v.
Delphine M. ROBERTSON, Appellee.
No. 84-2417.
District Court of Appeal of Florida, Fourth District.
July 24, 1985.
Mitchell B. Luber of Mitchell B. Luber, P.A., Fort Lauderdale, for appellant.
Steven F. Squire of Miller & Squire, Chartered, Fort Lauderdale, for appellee.
ANSTEAD, Judge.
We affirm the trial court's award of lump sum alimony to the wife. Contrary to appellant's claim of error we compliment the trial court for the innovative way in which it dealt with the financial woes brought upon the parties and their children by virtue of the divorce. The trial court was entitled to make some alimony award because of the substantially disparate earning abilities and incomes of the parties. The trial court chose to award the *25 husband's interest in the marital home as lump sum alimony instead of a permanent periodic award. The value of the award was approximately $10,000.00. However, the award provided the wife and children with a place to live at a moderate cost and also provided the wife some financial security in the face of coming years of living on a limited income.
WALDEN, J., and SMITH, FREDRICKA G., Associate Judge, concur.